51 F.3d 241
Barbara A. SAVONA, Plaintiff-Appellant,v.PRUDENTIAL INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 93-2281

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
May 1, 1995.
Charles E. Davis, Pitts, Davis & Morris, P.A., Orlando, FL, for appellant.
Melissa Arony, Eubanks, Hilyard, Rumbley, Meier & Lengauer, P.A., Orlando, FL, for appellee.
Appeal from the United States District Court for the Middle District of Florida (No. 91-462-CIV-ORL-19);  Donald Dietrich, Magistrate.
Before TJOFLAT, Chief Judge, HATCHETT and COX, Circuit Judges.
PER CURIAM:


1
We certified the following question to the Supreme Court of Florida:


2
WHETHER, UNDER FLA.STAT.ANN. Sec. 627.6675, A CONVERSION INSURANCE POLICY MUST PROVIDE BENEFITS EQUAL TO THOSE PROVIDED UNDER THE ORIGINAL GROUP INSURANCE POLICY.


3
Savona v. Prudential Ins. Co. of Am., 51 F.2d 230, 232 (11th Cir.1993).  Our earlier opinion contains a statement of the relevant facts and proceedings.


4
The Supreme Court of Florida has answered the question in the negative.  Savona v. Prudential Ins. Co. of Am., 648 So.2d 705 (Fla.1995).  In light of the supreme court's opinion, the district court's judgment is AFFIRMED.


5
IT IS SO ORDERED.